DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 are objected to because of the following informalities:  claim 1 recite “vendor request from” in lines 8-9, where it appears applicant meant “vendor request form,” as recited, for example, in para. [0134] of applicant’s published application.  Appropriate correction is required. Claims 2-5 are rejected by their dependency. 
(Note that examiner applied this interpretation in the rejections below.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, applicant recites “vendors and/or product” in line 1 and lines 14-15, where it’s unclear if applicant is claiming one or both. Appropriate correction is required. 
	In claim 1, applicant recites “e.g., received via a graphical user interface widget”; “e.g., said first client user having been authorized to access the enterprise system”; “e.g., said first client user being one member of a network of subscribed clients”; “e.g., received via a graphical user interface widget.” It’s 
	In claim 1, “the subsequent input” lacks antecedent basis. Appropriate correction is required. 
	In claim 5, applicant recites “the subsequent input is or comprises data field information requesting approval of a vendor,” where it’s unclear if it’s the first client user or the vendor “requesting approval.” Appropriate correction is required.
	Claims 2-4 are rejected by their dependency on claim 1. Accordingly, claims 1-5 are 5 are rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method. Thus, independent claim 1 is directed to a statutory category of invention.  
However, claim 1 is rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of the independent claims is: presenting vendor information… 
receiving a first input from a first client user, the first input comprising instructions to access a vendor request form… receiving data field information related to said vendor and/or product… updating vendor and/or product information stored in association with the first client, based on the subsequent input… track[ing] one or more vendor and/or product metrics associated with the vendor. 

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computing components, nothing in the claim element precludes the steps from practically being performed in the mind. In this case, an individual could mentally or manually view vendor information; receive input, the input including instructions on how to access a vendor request form; receive input related to the vendor/product; update the vendor/product information stored in relation to the user, based on the input provided; track vendor metrics. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at vendor onboarding. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
The abstract idea is not integrated into a practical application. The additional elements all relate to computing elements (claim 1: “a processor of an enterprise system,” “one or more graphical user interfaces (GUIs),” “one or more vendor request modules,” “graphical user interface widget,” “memory of the enterprise system”). These computing elements are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components. Applicant’s specification demonstrates generic computing elements, as seen, for example, in para. [0162]-[00175] of applicant’s published application. There’s no indication that the other computing elements are anything but generic hardware and/or software.  
The additional descriptive elements (claim 1: “e.g., said first client user having been authorized to access the enterprise system, e.g., said first client user being one member of a network of subscribed clients”) provide helpful context in describing the nature and/or content of the user, but do not serve to integrate the abstract idea into a practical application. 
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
When considered individually, the additional claim elements represent nothing more than “Mere Instructions to Apply an Exception” on a computer, i.e. mere instructions to implement the abstract idea or other exception on a computer. In order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’" or an equivalent thereof (MPEP 2106.05(f)). In this specific case, implementing the abstract idea on a computer by “a processor of an enterprise system,” “one or more graphical user interfaces (GUIs),” “one or more vendor request modules,” “graphical user interface widget,” “memory of the enterprise system” does not add significantly more, since the claim simply applies the abstract idea on generic computing elements, as seen, for example, in para. [0162]-[00175]  of applicant’s published application.  It is readily apparent that the claim elements represent nothing more than to implement (apply) the judicial exception on a computer. See MPEP 2106.05(f), especially references to TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). 
The additional descriptive elements (claim 1: “e.g., said first client user having been authorized to access the enterprise system, e.g., said first client user being one member of a network of subscribed clients”) provide helpful context for the claimed invention; however, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. See MPEP 2106.05.
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination: 
Claims 2-5 are directed to descriptive limitations, not positively recited limitations of elements addressed above, such as describing the nature, structure and/or content of the “subsequent input.” While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. 
Note that the “master form GUI or a custom form GUI” in claims 2 and 4, “system database” in claim 4 do not add significantly more, since the claim simply applies the abstract idea on generic computing elements, as seen, for example, in para. [0162]-[00175] of applicant’s published application.  It is readily apparent that the claim elements represent nothing more than to implement (apply) the judicial exception on a computer. See MPEP 2106.05(f), especially references to TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
In sum, claims 1-5 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US 20170053329) in view of Singh et al. (US 20160381227).

Claim 1
Regarding claim 1, Bowers discloses: a method for managing one or more vendors and/or products {system 100 may include a vendor dashboard 204 to view and manage products and vendors associated with a given financial institution; Fig. 2; para. [0154]; method described in para. [0002]}, the method comprising the steps of:
causing to display, by a processor of an enterprise system, one or more graphical user interfaces (GUIs) associated with one or more vendor modules {invention is directed to a method for providing centralized management of vendor information, the method comprising the steps of: causing to display, by a processor of the enterprise system, one or more graphical user interfaces (GUIs) associated with one or more questionnaire modules, i.e. vendor modules; para. [0008]};
receiving, by the processor of the enterprise system, a first input (e.g., received via a graphical user interface widget) from a first client user (e.g., said first client user having been authorized to access the enterprise system, e.g., said first client user being one member of a network of subscribed clients) {Bowers describes receiving, by a processor of the enterprise system, a first input from a first client, the first client having been authorized to access the enterprise system and the first client one member of a network of subscribed clients; para. [0008]; received via a graphical user interface widget described in para. [0009], [0012], [0249]}, the first input comprising instructions to access a vendor module {first input comprises instructions to access the questionnaire management module; para. [0011]};
receiving, by the processor of the enterprise system, (e.g., received via a graphical user interface widget) data field information related to said vendor and/or product, updating, in a memory of the enterprise system, vendor and/or product information stored in association with the first client, based on the subsequent input {Bowers describes receiving, by the processor of the enterprise system, subsequent input, wherein the subsequent input comprises custom data field information for a vendor questionnaire template, i.e. vendor and/or product information, and updating, in a memory of the enterprise system, vendor questionnaire management information, i.e. vendor and/or product information, stored in association with the first client, based on the subsequent input; para. [0008], [0009]}.
Bowers doesn’t explicitly disclose: the vendor module being a vendor request module and a vendor request form; wherein the vendor request module is configured to track one or more vendor and/or product metrics associated with the vendor.
However, Singh discloses a similar system for connecting to local service providers that includes: a vendor request module {application run on customer device 130 defines a vendor request module, since an individual can request vendor services; para. [0041]} and a vendor request form {illustration 500 shows an example display for identifying the service requested by the customer, i.e. a vendor request form; Fig. 5; para. [0043]}; wherein the vendor request module is configured to track one or more vendor and/or product metrics associated with the vendor {application run on customer device 130, i.e. vendor request module, tracks one or more vendor metrics associated with the vendor, as seen in ratings display 1020 in Fig. 10; para. [0048]}. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the vendor management service of Bowers to include the vendor request module and tracking features of Singh, in order to improve a customer's ability to identify businesses and vendors for their particular job requirements {para. [0003] of Singh}. Given that Bowers acknowledges the vendor management process has historically been disjointed, messy, and time-consuming {para. [0004] of Bowers}, one ordinarily skilled would seek improvements that facilitate identifying and communicating with vendors, thereby expediting and streamlining the vendor engagement process. One ordinarily skilled would be motivated to streamline the vendor engagement process, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bowers with Singh. 

Claim 2
Regarding claim 2, the combination of Bowers and Singh discloses the features of claim 1. Bowers further discloses: the subsequent input is received via a master form GUI or a custom form GUI {subsequent input comprises custom data field information for a vendor questionnaire template received via a graphical user interface widget, i.e. custom form GUI; para. [0012]}.

Claim 3
Regarding claim 3, the combination of Bowers and Singh disclose the features of claim 1. Bowers describes: the subsequent input comprises at least custom data field information {subsequent input comprises custom data field information for a vendor questionnaire template received via a graphical user interface widget, i.e. custom form GUI; para. [0012]}.
Singh further discloses: the information related to vendor name, product name, product type, and criticality {via display 1020, a customer may select a vendor name of their choosing, the selection defining information related to vendor name; Fig. 10; para. [0050]}.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bowers and Singh, further in view of Koretz et al. (US 20080098000).

Claim 4
Regarding claim 4, the combination of Bowers and Singh discloses the features of claim 3. Bowers further discloses: a current or incumbent vendor {current vendor, i.e. vendor with whom customer communicates described in para. [0290]; a master form GUI or a custom form GUI {custom data field information for a vendor questionnaire template received via a graphical user interface widget, i.e. custom form GUI; para. [0012]}.
The combination of Bowers and Singh doesn’t explicitly disclose: if the subsequent input is associated with [a current or incumbent vendor], populating automatically, by the system, [a master form GUI or a custom form GUI] with existing data retrieved from a system database.
However, Koretz teaches a similar system for storing user data and intelligently reducing data entry that includes: if the subsequent input is associated with a [current user], populating automatically, by the system, [a custom form] with existing data retrieved from a system database {all fields that have previously been entered for the requesting user are automatically populated into a form, i.e. a custom form, accessible by the user on the device he/she is using to complete the transaction; thus, if subsequent input associated with a user, system automatically populates a custom form with data retrieved from a database; para. [0019]; note that information relayed from centralized database, i.e. system database; para. [0019]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the vendor management service of Bowers and Singh to include the automatic populating of a form, as taught by Koretz, in order to increase the efficiency of online transactions by reducing the amount of data that needs to be entered by a user, making it more likely that they will complete the transaction {para. [0005] of Koretz}. Given that Bowers acknowledges the vendor management process has historically been disjointed, messy, and time-consuming {para. [0004] of Bowers}, one ordinarily skilled would seek improvements that reduce impediments to data entry. One ordinarily skilled would be motivated to facilitate user entry of data by reducing the amount of data entered by a user, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bowers and Singh with Koretz. 
(Examiner notes that broadest reasonable interpretation includes interpreting the claim where the if condition is not satisfied. In that instance, no action is performed, and Koretz is superfluous. Examiner’s rejection above is provided for the purposes of compact prosecution.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bowers and Singh, further in view of Muhart et al. (US 20140278730) and Kemmer et al. (US 20170011447).

Claim 5
Regarding claim 5, the combination of Bowers and Singh disclose the features of claim 1. Bowers further discloses: vendor products {vendors and vendor products with which they are associated; para. [0005]}. 
The combination of Bowers and Singh doesn’t explicitly disclose: the subsequent input is or comprises data field information requesting approval of a vendor, wherein, if a vendor request contains multiple [vendor products] and one is approved, the other [vendor products] associated will be automatically declined by the system.
However, Muhart discloses a similar system for vendor management that includes: the subsequent input is or comprises data field information requesting approval of a vendor {user requesting vendor step S36, i.e. subsequent input, and approval step S40, deal with the creation of registered and approved vendors, i.e. requesting approval of a vendor; para. [0046]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the vendor management service of Bowers and Singh to include the feature of requesting approval of a vendor, as taught by Muhart, in order facilitate the review of a vendor prior to granting access, thereby reducing risk of fraud from an unknown or untrusted vendor {para. [0003], [0004] of Muhart}. Given that Bowers acknowledges a single financial institution may have numerous vendors to manage {para. [0004] of Bowers}, one ordinarily skilled would seek improvements that ensure the protection of private data and reduce the risk of fraud by approving those vendors prior to access, as acknowledged by Muhart. One ordinarily skilled would be motivated to reduce risk, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bowers and Singh with Muhart.
The combination of Bowers, Singh, and Muhart doesn’t explicitly disclose: wherein, if a vendor request contains multiple [vendor products] and one is approved, the other [vendor products] associated will be automatically declined by the system.
However, Kemmer teaches a similar system for service procurement that includes: wherein, if a vendor request contains multiple [services orders] and one is approved, the other [service orders] associated will be automatically declined by the system {service order component 110 automatically cancels, i.e. declines, outstanding service orders to service providers, i.e. vendors, after demand is fulfilled, i.e. after at least one service order is approved, the others associated will be automatically declined; para. [0041]}
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the vendor management service of Bowers, Singh, and Muhart to include the feature of automatic declining of outstanding items after approval, as taught by Kemmer, in order to increase the speed of procurement process for both sides, in addition to reducing ambiguities related to business interactions {para. [0002], [0003] of Kemmer}. Given that Bowers acknowledges a single financial institution may have numerous vendors and/or products to manage {para. [0004] of Bowers}, one ordinarily skilled would seek improvements that reduce business complexity, as acknowledged by Kemmer. One ordinarily skilled would be motivated to simplify business operations, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bowers, Singh, and Muhart with Kemmer.
(Examiner notes that broadest reasonable interpretation includes interpreting the claim where the if condition is not satisfied. In that instance, no action is performed, and Muhart/Kemmer are superfluous. Examiner’s rejection above is provided for the purposes of compact prosecution.)

	Therefore, claims 1-5 are rejected under 35 U.S.C. 103. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Vendor Portals,” by ICG Consulting, which describes web-based, vendor management solutions that allow users to collaborate with vendors in a secure, online environment (NPL attached);
US 20160321744, which describes systems and methods for automated management of contracts between financial institutions and vendors (note that inventor is same as present application);
US 20140095400, which describes a mobile vendor management software application;
US 20180096320, which describes vendor management and associated API;
US 20050216395, which describes managing business transactions between an end user and a financial institution;
US 20150242778, which describes management of outsourcing events to a vendor for any entity considering use and/or using any product from a vendor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091.  The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.W./              Patent Examiner, Art Unit 3689                                                                                                                                                                                          	5/14/21 are
/SARAH M MONFELDT/               Supervisory Patent Examiner, Art Unit 3689